Citation Nr: 9910265	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for residuals of a 
contusion to the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran initially made a claim of service connection for 
residuals of a contusion to the left knee also.  In his 
Notice of Disagreement he only disagreed with denial of 
service connection for a hip impairment.  

The purported NOD referenced the right hip.  Since the issue 
was left hip, it appears that the description of right 
instead of left was an error.  If it is not an error, the 
Board would be without jurisdiction since there had been no 
adjudication or claim of a right hip impairment and there 
would then be no NOD as to the left hip.  The Board accepts 
the NOD believing that there has been a simple error on the 
part of someone filling out the form for the veteran.  The 
Board takes notice that the signature and the writing on the 
document are different.

Regardless, the issue of entitlement to service connection 
for a contusion of the right hip is not before the Board.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(1998).  The Court has noted that:  Furthermore, 38 U.S.C.A. 
§ 7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction have been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  See also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  The RO is requested to 
adjudicate the right hip disability or otherwise seek 
clarification from the veteran.  Notification is to be 
provided by separate letter that includes notification of 
appellate rights.


FINDINGS OF FACT

1.  Service connection for a left hip disability was denied 
in an August 1986 rating decision.  The veteran was notified 
of the decision and did not appeal. 

3.  Since the 1986 decision the veteran has submitted 
evidence that is relevant and material to the issue on 
appeal.  


CONCLUSION OF LAW

The August 1986 rating decision denying service connection 
for a left hip impairment is final.  New and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1986 service connection for residuals of a left hip 
contusion was denied.  The veteran was informed and did not 
appeal.  That decision became final.  At that time, the 
record included the service records, the veteran's claim for 
benefits and post service evidence.  It appears that the RO 
determined that any inservice contusion was acute and 
resolved and that there was no current disability.

After a final denial, VA does not have jurisdiction of a 
claim unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  See also Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  Therefore, the first matter to 
be determined is whether the veteran has submitted new and 
material evidence to reopen his claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

If the veteran presents new and material evidence, the claim 
is reopened.  Then, second, it must be determined if the 
veteran has submitted evidence of a well-grounded claim.  
Thirdly, if the veteran has presented evidence of a well-
grounded claim, VA has a duty to assist him in further 
development.  See Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999).

In March 1997, Dr. Langley reported the findings of his 
examination of the veteran.  The veteran had pain on rotation 
of the left hip, but no ligamentous instability was noted.  
Dr. Langley opined that the veteran had symptoms of pain in 
the left hip and that those symptoms might be related to a 
past injury.  

The veteran's representative submitted a letter, dated 
September 1997, from Dr. Troxel.  Upon examination of the 
veteran arthritic type pain was found in his left hip.  He 
indicated that he reviewed the veteran's service medical 
records in conjunction with his examination of the veteran.  
Dr. Troxel opined that it was as least as likely as it was 
not that the inservice contusion to the left hip was the 
approximate cause of the veteran's current disability of the 
left hip.  He further stated that it was not unlikely that 
the trauma to a joint could cause the development of 
traumatic arthritis several years later.

At the time of the 1986 decision, there was evidence of an 
inservice injury.  However, there was an absence of evidence 
of current disability and an absence of competent evidence 
providing a nexus to service.  The veteran has presented 
evidence of a current disability and evidence of a medical 
nexus to service.  The additional evidence, when accepted as 
correct, has removed both evidentiary defects that existed at 
the time of the 1986 decision.  The evidence is new and 
material under any standard employed by the Court.

Consequently, the claim of service connection for a left hip 
disability is reopened and must be adjudicated de novo.  
Since there is evidence of inservice injury, evidence of 
current disability and evidence of a nexus, the claim is well 
grounded.


ORDER

The petition to reopen a claim of service connection for left 
hip disability is granted.  


REMAND

The RO has rejected the opinion of a private examiner without 
providing competent evidence.  Therefore, the case is 
remanded for the following:

1.  The RO should schedule the veteran 
for a VA examination for the purpose of 
confirming or refuting the opinion that 
the veteran has current residuals of the 
inservice injury. 

2.  The RO should address the issue of 
entitlement to service connection for a 
left hip disability de novo.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeal

 

